Citation Nr: 0207169	
Decision Date: 07/02/02    Archive Date: 07/10/02

DOCKET NO.  96-37 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to waiver of recovery of a debt in the amount of 
$3,059.00 stemming from an overpayment of pension benefits.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

H. Roberts, Counsel



INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.  The veteran died on March [redacted], 1978.  The 
appellant is the surviving spouse of the veteran.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1994 decision of the Committee on Waivers 
and Compromises (Committee) of the New York, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found that the appellant's actions in the 
creation of the debt constituted fraud and that a waiver of 
recovery was precluded by law.


FINDING OF FACT

The appellant underreported her income to VA, resulting in an 
overpayment of pension benefits, which constitutes a 
misrepresentation of a material fact.


CONCLUSION OF LAW

Waiver of recovery of a debt in the amount of $3,059.00 
stemming from an overpayment of pension benefits is precluded 
by law.  38 U.S.C.A. § 5302 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 1.962, 1.965 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded-claim requirement and modified the 
Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001); see Holliday v. Principi, 14 Vet. App. 280, 284-
86 (2001) (holding all sections of VCAA are retroactive).

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that the VCAA is inapplicable where 
it is not the factual evidence, but the application of the 
law to the facts that is dispositive.  Dela Cruz v. Principi, 
15 Vet. App. 143, 149 (2001).  More recently the Court has 
held that the VCAA is inapplicable where the law, and not the 
facts, are in dispute.  Mason v. Principi, No. 01-45 (U.S. 
Vet. App. May 24, 2002).

In this case the facts are not in dispute.  The March 1994 
Committee decision found that the appellant's overpayment was 
due to the failure to accurately report her income.  The 
Committee denied waiver of recovery based on a finding of 
fraud on the part of the appellant.  

The appellant was receiving VA pension benefits at the time 
that she filed an Eligibility Verification Report (EVR) that 
was received by VA on October 30, 1989.  On that form, she 
indicated that she received no interest income for 1989.  
After this figure was question by VA, on August 28, 1991, she 
verified that she had received $7,436.00 in interest income 
during 1989.

The provisions of 38 U.S.C.A. § 5302(c), prohibit the waiver 
of a debt where "there exists in connection with the claim 
for such waiver an indication of fraud, misrepresentation, or 
bad faith on the part of the person or persons having an 
interest in obtaining waiver."

Similarly, 38 C.F.R. § 1.965(b), precludes waiver upon a 
finding of (1) fraud or misrepresentation of a material fact, 
(2) bad faith, or (3) lack of good faith.  A debtor's conduct 
is deemed to constitute bad faith "if such conduct, although 
not undertaken with actual fraudulent intent, is undertaken 
with intent to seek an unfair advantage, with knowledge of 
the likely consequences, and results in a loss to the 
government."  A debtor exhibits lack of good faith where the 
debtor's conduct shows an "absence of an honest intention to 
abstain from taking unfair advantage of the...Government."  
The Board also notes that any misrepresentation of material 
fact must be "more than non-willful or mere inadvertence."  
38 C.F.R. § 1.962(b).

If the debtor's conduct is deemed not to have constituted 
"fraud," "misrepresentation of a material fact," "bad 
faith," or "lack of good faith," the request for waiver 
will be evaluated pursuant to the principles of equity and 
good conscience found in 38 C.F.R. § 1.965(a).

The appellant does not dispute that she failed to report 
interest income of $7,436 on her 1989 EVR.  She argues, 
however, that her actions did not constitute fraud.  In a 
statement dated in June 1994, she wrote that she believed, 
based on the advice of friends, that "certain non-social 
security income was exempt from the computation of the VA 
pension, like certain income below a specified amount does 
not affect your social security benefit."

While her arguments may explain why she believed that 
interest income was not used in calculating her pension, it 
does not explain why she failed to report that income and in 
fact affirmatively certified to VA that she had no such 
income.  VA clearly instructed her to report all such income.  
In several places the EVR form contained advice that the 
appellant read the accompanying EVR instruction booklet, VA 
Form 21-0510.  These instructions specifically advised the 
appellant to report all interest income.  The EVR also 
advised the appellant to report all income from the 
particular sources listed on the form.  It further advised 
that if the appellant received no income from that source, 
she should write "none" or "0."  The appellant apparently 
read these instructions and wrote "none" in the spaces for 
reporting annual dividends and income.  Her subsequent 
acknowledgment and her June 1994 statement make clear that 
she was aware that this was not a truthful response.  

Regardless of her beliefs as to how her pension benefits were 
calculated, she misrepresented her income.  The Board finds 
that the incorrect statement regarding her income was a 
misrepresentation of a material fact.

The Board has particularly relied upon the affirmative 
misrepresentation of the appellant's income on a signed form 
submitted to VA in finding that the appellant's actions were 
more than non-willful or mere inadvertence.  She clearly knew 
that she had a large amount of interest income, and that VA 
had asked her to report that income.  Her June 1994, 
statement makes clear that she willfully chose, for whatever 
reason, not to report that income.  

Accordingly, the appellant's conduct is properly 
characterized as a misrepresentation of a material fact.  
Waiver of recovery of the debt stemming from the overpayment 
of pension benefits is therefore precluded by law and her 
request for waiver of recovery is denied.  38 U.S.C.A. 
§ 5302; 38 C.F.R. §§ 1.962, 1.965.


ORDER

Entitlement to waiver of recovery of a debt in the amount of 
$3,059.00 stemming from an overpayment of pension benefits is 
precluded and the claim therefor is denied.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

